579 F.2d 45
Frank Robert JANSEN, Plaintiff-Appellant,v.EMORY UNIVERSITY, Defendant-Appellee.
No. 78-1138

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 24, 1978.
Appeal from the United States District Court for the Northern District of Georgia; Charles A. Moye, Jr., Judge.
Garland, Nuckolls, Kadish Cook, & Weisensee, Mark J. Kadish, Atlanta, Ga., for plaintiff-appellant.
Lokey & Bowden, Gerald F. Handley, Henry L. Bowden, Atlanta, Ga., for defendant-appellee.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
Based upon the Order of the Honorable Charles A. Moye, Jr., granted on the 1st day of November, 1977, 440 F.Supp. 1060, we affirm.  We note that the district court's order is in complete accord with the recent pronouncement of the United States Supreme Court in Board of Curators of University of Missouri v. Horowitz, --- U.S. ----, 98 S.Ct. 948, 55 L.Ed.2d 124 (1978).



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I